Newton, J.
The defendant entered a plea of guilty to burglary of a filling station. He received a sentence of 1 to 3 years to the Department of Correctional Services. The essence of his assignments of error is that the sentence was excessive. The judgment of the District Court is modified and affirmed.
The defendant was 18 years of age at the time of the offense. While released, pending a presentence investigation, he issued several no-fund checks. His only prior offense was the violation of traffic regulations. His mother and father were divorced and both had remarried. His home life was unsatisfactory and he apparently was treated with undue harshness. His record is such as to indicate that he at least verges on incorrigibility.
It is evident that this young man needs to be impressed with the knowledge that he can not continue his irresponsible conduct. On the other hand it does not appear that he is beyond redemption. If at all possible, rehabilitation is in the best interests of both the defendant and society. With this in view, we are inclined to reduce the sentence imposed to one of 6 months in the county jail.
The judgment of the District Court is modified by a reduction of the sentence imposed to a sentence of 6 months in the county jail.
Affirmed as modified.